       Case 1:17-mc-00360-AT-RWL Document 159 Filed 09/09/19 Page 1 of 2




September 9, 2019

Via ECF and E-mail (Lehrburger_NYSDChambers@nysd.uscourts.gov)

The Hon. Robert W. Lehrburger
U.S. Magistrate Judge, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1960, Courtroom 18D
New York, New York 10007

        RE:       Essar Steel Algoma, Inc. v. Nevada Holdings, Inc. f/k/a Southern Coal Sales
                  Corporation, et al., U.S. District Court, S.D.N.Y., Case No. 17-mc-360

Dear Judge Lehrburger:

We represent plaintiff Essar Steel Algoma, Inc. (“Algoma”), and we write this letter in response
to the request by Defendants Nevada Holdings, Inc. f/k/a Southern Coal Sales Corporation, et al.
(“Defendants”) for a 30-day extension to obtain local counsel. (Dkt. 158.)1

When Kelley Drye & Warren LLP (“Kelley Drye”) moved to withdraw as counsel for
Defendants, Algoma did not oppose the motion. Rather, based on Kelley Drye’s representation
that its withdrawal would not disrupt this litigation (Dkt. 149, at 4), Algoma took no position
with respect to that request to withdraw (Dkt. 155). However, Algoma noted that, given the
delays that have occurred in this case as a result of Defendants’ repeated change of counsel,
Algoma opposed further delay and requested a date certain by which Defendants would be
required to obtain new local counsel. (Dkt. 155.)

On July 25, this Court set an August 26 deadline for Defendants to obtain local counsel. (Dkt.
156.) Two days after that deadline passed, Defendants’ counsel asked Algoma to consent to a
30-day extension to obtain local counsel; Algoma declined less than two hours later. (Dkt. 158,
at Ex. 1.) Two days later (four days after the deadline), Defendants moved for a 30-day
extension. (Dkt. 158.)


1
 Defendants addressed their letter motion (Dkt. 158) to Judge Torres, but in September 2018
Judge Torres referred general pretrial matters—including scheduling, discovery, non-dispositive
motions, and settlement—to Your Honor (Dkt. 56), and Your Honor entered the order setting the
August 26 deadline for Defendants to obtain local counsel (Dkt. 156). Thus, Algoma is
submitting its response letter to Your Honor rather than Judge Torres.


Kip.Bollin@ThompsonHine.com Fax: 216.566.5800 Direct: 216.566.5786                  4836-6731-5355.1
      Case 1:17-mc-00360-AT-RWL Document 159 Filed 09/09/19 Page 2 of 2




Defendants support their motion by citing to “ongoing negotiations” with Kelley Drye which
they are hopeful will result in Kelley Drye agreeing to re-enter the case as local counsel within
30 days. (Id.) That hope comes despite Kelley Drye’s representation in July 2019 that it had
been unable to resolve a dispute with Defendants that had been ongoing since December 2018
(Dkt. 150, ¶¶ 6, 11), and Defendants apparently have not attempted to seek local counsel other
than Kelley Drye.

Given Defendants’ repeated issues with their counsel in this case, Algoma is concerned about
further delay. For example, Algoma has confirmed dates for its experts to be deposed in late
October, but Defendants are still working to determine where and when their experts will be
made available. (See correspondence attached hereto as Ex. A.) We are concerned that failing
to timely obtain local counsel could further delay the completion of expert discovery and
subsequent proceedings.

Accordingly, Algoma requests that if the Court grants an extension (August 26 has come and
gone, so we acknowledge that an extension is likely), it also refuses to allow any further delays.

Respectfully yours,

/s/ Kip T. Bollin

Kip T. Bollin

cc:    All counsel of record via ECF
